DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 27 and 28.
Claim 27 recites “at least a first surface partial region and at least a second surface partial region” and recites “and/or”, which makes the claim indefinite because after the “and/or” applicant makes reference to the first surface partial region and the second partial surface region which would require the use of “and” only.
Claim 28 depends from claim 27.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 17, 18, 19, 22-24, 26-28, 32 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vierheilig et al US 2019/0013649.
Regarding claim 17.
Vierheilig et al illustrates in figures 1 and 2 a semiconductor laser diode comprising a semiconductor layer sequence (fig. 1, layer sequence 2) having an active layer (active zone 22, paragraph [0011]) having a main extension plane (fig. 1, Illustrates plane) and adapted, in operation, to generate light in an active region and emit light via a light-outcoupling surface (implied fig. 1, direction of light 1),
wherein the active region extends from a back surface opposite the light-outcoupling surface to the light-outcoupling surface along a longitudinal direction in the main extension plane (fig. 1, illustrates active zone 22 extends from facet end to facet end),
the semiconductor layer sequence has a surface region on which a first cladding layer (fig. 1, layer 3) is applied in direct contact (fig. 1, layer 3 in direct contact with layer sequence 2) ,
the first cladding layer (layer 3, paragraph [0014] discloses layer 3 as p-contact) comprises a transparent material (paragraphs [0027, 0060] discloses p-contact as transparent conductive oxide) from a material system different from the semiconductor layer sequence (paragraphs [0024] and [0060] discloses layer sequence material different from layer 3), and

Regarding claim 18.
Vierheilig et al implies in paragraph [0038] wherein, in operation of the semiconductor laser diode, the light generated in the active region extends into the first cladding layer (3).
Regarding claim 19.
Vierheilig et al discloses in paragraph [0060] the first cladding layer (3) comprises a transparent conductive oxide.
Regarding claim 22.
Vierheilig et al illustrates in figures 1 and 2 the surface region has at least one first surface partial region (region 5) and at least one second surface partial region (region with layer 3) immediately adjacent thereto,
the first cladding layer (3) in the second surface partial region (region with layer 3) has a void formed by an opening or gap (region 5),
a metallic material (layer 4, paragraph [0060]) is applied in the void (region 5), and
the metallic material (layer 4) in the void extends to the surface region of the semiconductor layer sequence (fig. 1, layer 2) and is in direct contact with the semiconductor layer sequence (fig. 1, layer 2).
Regarding claim 23.
Vierheilig et al illustrates in figures 1 and 2 a metallic material (layer 4, paragraph [0060]) is applied onto at least one region of the first cladding layer (fig. 1, layer 3).

Vierheilig et al illustrates in figures 1 and 2 the metallic material is formed by at least one of a metallic contact layer (layer 4, paragraph [0060]) or a bonding layer.
Regarding claim 26.
Vierheilig et al discloses in paragraph [0024] the semiconductor layer sequence (layer 2) is based on a III-V compound semiconductor material.
Regarding claim 27.
Vierheilig et al illustrates in figure 2 the surface region comprises at least a first surface partial region and at least a second surface partial region immediately adjacent thereto, and the first cladding layer has a first thickness in the first surface partial region and a second thickness in the second surface partial region, the first thickness being greater than the second thickness (figure 2 illustrates different thickness of layer 3, an area with constant thickness and an area with tapered thickness), and/or comprises a first material in the first surface partial region and a second material in the second surface partial region, the first and second materials being different from each other.
Regarding claim 28.
Vierheilig et al illustrates in figure 2 the first cladding layer (layer 3) has a void (region 5) in the second surface partial region, the void being formed by an opening or gap (region 5).
Regarding claim 32.
Vierheilig et al discloses in paragraph [0072] illustrated in figure 8 the semiconductor layer sequence (layer 2) comprises a ridge waveguide structure .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vierheilig et al US 2019/0013649 as applied to claim 17 above and in view of Lell et al US 2017/0264080.

Vierheilig et al illustrates in figure 1 a semiconductor laser diode comprising a first cladding layer (fig. 1, layer 3, TCO layer (transparent conductive oxide) paragraph [0060]) and a semiconductor layer sequence (fig. 1, layer sequence 2), which resembles an epitaxial process as commonly known in the art.
 Vierheilig et al does not disclose applying the first cladding layer by a non-epitaxial process.
Lell et al discloses in paragraph [0039] applying the first cladding layer by a non-epitaxial process.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the teachings Lell et al with the device of Vierheilig et al because it will provide a good quality layer (lell et al paragraph [0039]).
Allowable Subject Matter
Claims 20, 21, 25, 29-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 20 and 21.
None of the searched prior arts alone or in combination discloses the claimed first cladding layer comprises at least two different transparent conductive oxides, as recited in claim 20.

Regarding claim 25.
None of the searched prior arts alone or in combination discloses the claimed metallic contact layer is structured and has a second structure, and the first and second structures are different from each other.
Regarding claim 29.
None of the searched prior arts alone or in combination discloses the claimed first cladding layer comprises a plurality of first regions between which there are second regions, the second regions formed as voids.
Regarding claim 30.
None of the searched prior arts alone or in combination discloses the claimed first cladding layer comprises a plurality of regions formed as longitudinally or transversely extending stripes.
Regarding claim 31.
None of the searched prior arts alone or in combination discloses the claimed first cladding layer comprises a plurality of island-shaped regions.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMANDO RODRIGUEZ whose telephone number is (571)272-1952.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARMANDO RODRIGUEZ/Primary Examiner, Art Unit 2828